DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63, 73 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the button" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 63 should be dependent from claim 62.  For this office action claim 63 is seen as being dependent form claim 62.  
Claim 73 recites the limitation "the slide assenbly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 73 should be dependent from claim 72.  For this office action claim 73 is seen as being dependent form claim 72.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice (US 2,374,378).
Regarding claim 61,  Rice discloses a receiver 14 for a firearm, the receiver comprising: a frame (as seen in Fig. 2); a trigger  26 mechanism disposed within the frame (Fig. 2; between 30); a slide assembly coupled to the frame (which includes bolt 21); a cocking handle 20 rotatably coupled to the slide assembly (Fig. 3); and a fastener extending from the frame and configured to engage with a housing of the firearm the receiver being removable from the firearm by disengaging the fastener from the housing (P. 2, lines 40-46: the stock may be detachably secured to the receiver means of a bolt passing through the stock into the element 56).

Claim(s) 61, 67-70, 72, 75, 77-79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laudensack (US 1,898,670)
Regarding claim 61, Laudensack discloses a receiver 20 for a firearm, the receiver comprising: a frame; a trigger mechanism disposed within the frame; a slide assembly coupled to the frame (portion of frame bolt 26 slides in and out of the receiver); a cocking handle 29 rotatably coupled to the slide assembly (Fig. 2); and a fastener 39/37 extending from the frame and configured to engage with a housing 31 of the firearm, the receiver being removable from the firearm by disengaging the fastener from the housing (Fig. 1-2).
Regarding claim 66, Laudensack further discloses a magazine cavity defined by the frame; and a magazine 44 disposed within the magazine cavity (Clearly seen in Fig. 4).
Regarding claim 67, Laudensack further discloses wherein the frame forms a projection  disposed within a recess 42 of the housing when the receiver is coupled to the firearm (Fig. 3).
Regarding claim 68, Laudensack further discloses wherein the receiver is capable of rotating about an axis of rotation defined by the projection when the receiver is removed from the firearm. Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 69, Laudensack discloses A firearm comprising: a barrel 24; a stock 31; a housing (Opening in stock for receiver 20) including: a first end coupled to the barrel 24; and a second end coupled to the stock; and a receiver 20 removably coupled to the housing (via elements 37/39), the receiver moving between a first position coupled to the housing and a second position uncoupled from the housing; wherein the receiver is capable of rotating on an axis that is adjacent to the first end of the housing as the receiver moves between the first position and the second position (Fig. 1). Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 70, Laudensack further discloses wherein the receiver is held in the first position by a fastener 37/39 extending from the receiver to the second end of the housing (Fig. 1).
Regarding claim 72, Laudensack further discloses wherein the receiver comprises at least one of a slide assembly (portion of frame bolt 26 slides in and out of the receiver), a trigger mechanism 36, and a cocking handle 29.
Regarding claim 75, Laudensack further discloses wherein: the receiver 20 forms a recess (Fig. 1; portion between 39 and element 42); and the housing defines a protrusion (housing is defined by the recess in the stock and a portion of the stock protrudes into the recess under where the barrel is connected to the receiver) that is received within the recess while the receiver is in the first position (Clearly seen in Fig. 1).
Regarding claim 77, Laudensack further discloses wherein the housing defines a cavity that receives at least a portion of the receiver when the receiver is in the first position (clearly seen in FIG. 1, 2).
Regarding claim 78, Laudensack further discloses a firearm comprising: a barrel 24: a stock 31: a housing positioned between the barrel and the stock (Opening in stock for receiver 20 can be reasonably and broadly construed as a housing); and a receiver 20 at least partially positioned within the housing, the receiver comprising: a frame; a trigger mechanism 36 disposed within the frame; a slide assembly coupled to the frame; and a cocking handle 29 rotatably coupled to the slide assembly; and a fastener extending from the frame 39/37 and configured to engage with the housing, the receiver being removable from the housing by disengaging the fastener from the housing (Fig. 1-4).
Regarding claim 79, Laudensack further discloses wherein: the frame forms a projection (portion of frame the receives 39) that is disposed within a recess of the housing when the receiver is coupled to the firearm (Fig. 1); the receiver is rotates about an axis of rotation defined by the projection when the receiver is removed from the housing and the projection extends perpendicular to a lengthwise direction of the firearm (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laudensack in view of Leasure (US 2016/0313087).
Regarding claim 76, Laudensack does not disclose wherein a hand-tool is coupled to the receiver.
Leasure teaches that it is known in the art to provide hand tools secured to a receiver (Par. 0025).
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Laudensack such that a hand tool was secured to the receiver, in view of Leasure, to allow the firearm user to perform field adjustments. 
Allowable Subject Matter
Claims 62-65, 71, 73-74 and 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641